                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

ALAN C. PACIFIC and LYNN M. STANCO
            Plaintiffs,
     and                                                             Case No: 2:18-cv-1097
ASCENSION SMART HEALTH FUNDED EMPLOYEE
BENEFIT PLAN,
            Involuntary Plaintiff,
      v.
COSTCO WHOLESALE CORPORATION and XYZ
INSURANCE COMPANIES
            Defendants.
______________________________________________________________________________

                     PLAINTIFFS’ MOTION TO EXCLUDE
               EXPERT TESTIMONY AND/OR STRIKE REPORT
______________________________________________________________________________

       The Plaintiffs, Alan Pacific (Pacific) and Lynn Stanco, by and through their attorneys,

GENDE LAW OFFICE, S.C., respectfully submit this brief in support of Plaintiff’s Motion to Exclude

Certain Expert Testimony and/or Strike Expert’s Report. In support thereof, Plaintiff states as

follows:

   I. FACTS

       This matter stems from Pacific’s slip and fall at the defendant’s, Costo, retail location in

Grafton, WI, on July 8, 2015. A summons and complaint was filed on June, 19, 2018, in Milwaukee

County State Court.    Costco successfully sought removal of Pacific’s state law claims to Federal

Court on July 17, 2018. (D.1)

       On February 19, 2019, Costco’s retained medical expert, Dr. Ryan Pierce (radiologist), who

undertook a review of plaintiff’s pre and post fall diagnostic testing. (Gende Decl., ¶2, Ex.A) Dr.

Pierce was deposed on October 2, 2019, and admitted that his opinions were based on an unnamed,

undisclosed bio mechanical engineer’s renderings that were contained in Pierce’s report:

               Q Where would I be able to locate a list of documents that you reviewed in
               preparation for providing these opinions?



           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 1 of 9 Document 29
       A There were no documents that I reviewed outside of the images, to my
       knowledge. (Gende Decl., ¶3, Ex.B at 12)

       A I reviewed in total two lumbar spine MRIs, dated 2013 and 2015; I reviewed
       hip and pelvis x-rays from 2013 and 2016; I reviewed a knee MRI from 2018; I
       reviewed a wrist MRI from 2015; and those would be all of the exams that I
       reviewed. Id. at 13.

Dr. Pierce admitted the only medical records he looked at were diagnostic films:

       Q Well, you're only doing an imaging review. That is 1 the only medical record that
       you've looked at are diagnostic films...

       A Correct.

       Q ...for Mr. Pacific, right?

       A That's correct. Id.

                                       *****

       Q You never met with Mr. Pacific to check his range of motion, areas of tenderness,
       things of that nature, true?

       A True.

       Q This was a strict review of only imaging studies, true?

       A True. Id. at 18-19.

       Q All right. So tell me the process you went through in creating these images and the
       squares that are contained on the images.

       A So the images that you have with the shading and squares are created by a
       biomedical engineer at 4D. So the process is, I'll receive a case, I'll get a
       simple email that says I have a case to review, I'll review the images, as I did
       for this lumbar spine, and I'll create my report. The report will then go to the
       biomedical engineer at 4D, who in this case will take pictures from the 2013
       exam and the 2015 exam and summarize my findings in pictures and create
       the images, with some shading or highlights, highlighting, you know, the
       areas of interest on the report and then prepare those for the client.

       Q Okay. Just so I'm clear, you look at films, you identified some opinions that you
       have, and then a biomedical engineer creates the images that are part of Exhibit No.
       2?




                                -2-
   Case 2:18-cv-01097-NJ Filed 11/27/19 Page 2 of 9 Document 29
       A Yes. I mean, just to be clear, also, for day-to-day purposes, a biomedical
       engineer is not typically creating images. It's specific for 4D. So the 4D
       biomedical engineer takes these pictures and creates them as an exhibit that
       can be used by a client.

       Q So you have -- you take no part in creating these images, correct?

       A The only part I take in creating the images is creating an initial report and
       then, once the images are created, he'll send them to me just for verification.

       Q So the simple answer to my short question is you took no part in creating these
       images as part of Exhibit No. 2. You did not create these images, true?

       A I did not create these images. True.

                                        *****

       Q So the simple answer to my short question is you took no part in creating these
       images as part of Exhibit No. 2. You did not create these images, true?

       A I did not create these images. True.

       Q And that would be for page 3 as well, you didn't create those images, right?

       A Correct.

       Q Page 5, you didn't create those images, true?

       A Page 5. Correct.

       Q And the last page, you didn't create any of those images, either, true?

       A True. Id. at 19-21.

Dr. Pierce admitted he is providing no opinions on causation:

       Q And when you say "to review the medical imaging only," you have not been
       retained to provide opinions on causation in this case, true?

       A True. Id. at 13.

Dr. Pierce was totally unaware of the mechanism of plaintiff’s injury:

       Q And what was the event for the date of loss that you are providing opinions for
       on behalf of Mr. Fredericks and Costco?

       A I do not know.




                                -3-
   Case 2:18-cv-01097-NJ Filed 11/27/19 Page 3 of 9 Document 29
               Q You don't know the mechanism by which Mr. Pacific was injured?

               A Correct.

               Q You don't know if he was in an auto accident, correct?

               A Correct.

               Q You don't know if he was hit by a vehicle, correct?

               A Correct.

               Q You don't know if he fell down a flight of stairs, correct?

               A Correct.

               Q And you don't know if he slipped on a concrete floor, correct?

               A Correct. Id. at 16.

                                                 *****

               Q And because all you reviewed were diagnostic films and no medical history
               otherwise for Mr. Pacific, you don't know the severity of the injuries reported to the
               treating physicians, true?

               A I do not know his subjective state or what was conveyed to the physicians,
               correct.

               Q You haven't read any of the physicians' causation reports, true?

               A True. Id. at 16-17.

       Dr. Pierce further admitted he does not treat patients as part of his practice, but instead is

primarily employed to review diagnostic films:

               Q So describe for me an average day in your work life.

               A An average day would include arriving at either a clinic or hospital. Our
               group covers a number of hospitals from upper Wisconsin to the south in
               Sheboygan. So we would arrive in the morning, usually with, depending on
               the size of the hospital, one to five other team members. Our group would
               then read the assortment of CTs, x-rays, MRIs, ultrasounds throughout the
               day. We would also provide image- guided procedures that are required or
               ordered at that facility. Id. at 10.

                                                 *****



                                        -4-
           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 4 of 9 Document 29
                Q Okay. Let's restrict our answer to the time period where you're reviewing films
                with your team. Are you meeting with patients at the same time or just looking at
                films?

                A Just looking at films, typically. Id. at 11.

                                                 *****

                Q Do you have patients that you see on a regular basis?

                A No.

                Q Have you ever had patients that you see on a regular basis as part of your practice?

                A Not really. Id. at 14.

    II. STANDARD

        A. Daubert

        The decision to exclude expert testimony is left to the sound discretion of the district court.

Bradley v. Brown, 42 F.3d 434, 436 (7th Cir. 1994). The admissibility of expert evidence is governed by

Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and its

progeny. See Winters v. FruCon Inc., 498 F.3d 734, 741 (7th Cir. 2007). Fed.R. Evid. 702 provides as

follows:

        If scientific, technical, or other specialized knowledge will assist the trier of fact to
        understand the evidence or to determine a fact in issue, a witness qualified as an expert by
        knowledge, skill, experience, training, or education, may testify thereto in the form of an
        opinion or otherwise, if (1) the testimony is based upon sufficient facts or data, (2) the
        testimony is the product of reliable principles and methods, and (3) the witness has applied
        the principles and methods reliably to the facts of the case.

A district court must serve as a gatekeeper to ensure that expert evidence is both reliable and

relevant pursuant to the foregoing standards. Daubert, 509 U.S. at 589. The inquiry applies not only

to scientific testimony, but to all expert testimony. U.S. v. Conn, 297 F.3d 548, 555 (7th Cir. 2002). In

other words, a district court must “make certain that an expert, whether basing testimony on

professional studies or personal experience, employs in the courtroom the same level of intellectual




                                        -5-
           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 5 of 9 Document 29
rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire Co., Ltd. v.

Carmichael, 506 U.S. 137, 141 (1999).

        B. Rule 26

        The goal of Rule 26 disclosure requirements, and the Court's goal in this case, is to create a

level playing field. Allstate Ins. Co. v. Electrolux Home Prods., Inc., 840 F. Supp. 2d 1072, 1079 (N.D. Ill.

2012). The sanctions for noncompliance with disclosure requirements are found in Rule 37 of the

Federal Rules of Civil Procedure. Rule 37 allows a district court to impose sanctions if the court

finds that a party did not comply with discovery requirements. Where a party fails to provide

information required by Rule 26(a) "the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or

is harmless." Fed. R. Civ. P. 37(c)(1); see also Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 641 (7th Cir.

2008). Rule 37 further provides that in addition to, or instead of, the exclusion sanction the court

may award reasonable expenses, inform a jury of the party's failure, and impose other appropriate

sanctions. Fed. R. Civ. P. 37(c)(1). A Rule 37 sanction must be "one that a reasonable jurist, apprised

of all the circumstances, would have chosen as proportionate to the infraction." Salgado by Salgado v.

GMC, 150 F.3d 735, 740 (7th Cir. 1998); Weistock v. Midwestern Reg'l Med. Ctr., No. 07 C 1678, 2010

U.S. Dist. LEXIS 39935, at *8 (N.D. Ill. Apr. 23, 2010); Allstate Ins. Co. at 1078.

    III. ARGUMENT

    A. Daubert

        Here, Dr. Pierce did no physical exam of the plaintiff, reviewed no medical records other

than a few diagnostic images, reviewed no causation reports, did not prepare the images contained in

his report upon which he relies to provide “expert” opinions, does not treat patients, will not render

any causation opinions, and is unaware of the plaintiff’s mechanism of injury. Dr. Pierce ’s opinions

meet none of the Daubert elements, let alone all of them.           Here, the district court must “make




                                        -6-
           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 6 of 9 Document 29
certain that [Dr. Pierce], whether basing testimony on his professional studies or personal

experience, “employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” Kumho Tire Co., Ltd. at 141. Dr. Pierce’s opinions are not

based on a record review and have nothing to do with causation. The images in his report upon

which he relies were created by someone else. Dr. Pierce’s opinions are irrelevant to the finder of

fact because they have nothing to do with causation, but Costco will ask the jury to guess, speculate

and conjecture what Pierce’s readings of images may or may not mean on the issue of plaintiff’s

injuries and/or pre-existing conditions.

        As to the first element in Daubert, Dr. Pierce ’s testimony is not based upon sufficient facts

or data, because he reviewed none of the thousands of pages of plaintiff’s medical records and none

of the treating physicians’ causation reports. Worse yet, Dr. Pierce has zero information on the

mechanism of plaintiff’s injury.   Dr. Pierce ’s opinions are reflected in renderings prepared by an

unnamed, undisclosed biomedical engineer.

        As to the second element Daubert, Dr. Pierce ’s testimony is not based on the product of

reliable principles and methods, because his report incorporates by reference renderings of bio

mechanical engineer whose methods are completely unknown and for which the foundation can

never be laid. The defendant never named a bio mechanical engineer to lay the foundation for the

renderings in Dr. Pierce ’s report, and Dr. Pierce cannot lay the foundation because he did not

created the renderings.

        As to the third element Daubert, Dr. Pierce cannot and has not applied the principles and

methods reliably to the facts of the case because he does not know any of the facts of the case, did

not prepare the renderings in the reports, has no opinions on causation and only reviewed several

diagnostic reports.




                                        -7-
           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 7 of 9 Document 29
         Finally, the defendant would be in violation of Rule 26 for its failure to timely name

witnesses and provide corresponding reports based on the admission that Dr. Pierce ’s opinions

relative to renderings he did not create were done by an unnamed, undisclosed bio mechanical

engineer.    Even if Dr. Pierce qualified as an expert under the Daubert elements, which he does not,

his “report” violates Rule 26 and must be stricken as a result.

      B. Violation of Rule 26

         Federal Rule of Civil Procedure 26(a)(2) sets the standards for disclosure of expert

testimony. Specifically, Rule 26(a)(2)(B) requires a party to submit a report from any expert witness it

might use at trial. This report must include:

         (i) a complete statement of all opinions the witness will express and the basis and reasons for
         them;
         (ii) the facts or data considered by the witness in forming them;
         (iii) any exhibits that will be used to summarize or support them;
         (iv) the witness's qualifications, including a list of all publications authored in the previous 10
         years;
         (v) a list of all other cases in which, during the previous 4 years, the witness testified as an
         expert at trial or by deposition; and
         (vi) a statement of the compensation to be paid for the study and testimony in the case.

Allstate Ins. Co. at 1077; Fed. R. Civ. P. 26(a)(2)(B). Here, Dr. Pierce ’s “report” fails each and every

requirement under the aforementioned elements.          Dr. Pierce cannot base opinions on renderings

created by someone else, for which no expert disclosure has been made, no facts or data revealed.

An unnamed, undisclosed bio mechanical engineer created the renderings upon which Dr. Pierce

relies. This violates both the letter and the spirit of Rule 26. As a result even if Dr. Pierce qualified

as an expert in this case, which he does not, his report must be stricken because it violates Rule 26.

         Despite Dr. Pierce’s deposition being completed on October 2, 2019, and the multitude of

infirmities relating to the opinions contained therein and the failure to disclose the bio mechanical

engineer’s information, the defendant has taken exactly zero steps to remedy its violations of Rule

26.




                                         -8-
            Case 2:18-cv-01097-NJ Filed 11/27/19 Page 8 of 9 Document 29
      IV. CONCLUSION

        WHEREFORE, Plaintiff respectfully request that the Court strike defendant’s expert, Dr.

Pierce, under the principles of Daubert, and/or strike his report for the defendant’s violation of Rule

26.

        Dated at Pewaukee, Wisconsin this 27th day of November, 2019.

                                                       Gende Law Office, S.C.

                                                       s/ James J. Gende II
                                                       James J. Gende II
                                                       WI SBN 1030921
                                                       N28 W23000 Roundy Drive, Ste. 200
                                                       Pewaukee, WI 53072
                                                       Telephone (262)970-8500
                                                       Fax (262)970-7100
                                                       jgende@jamesgendelaw.com




                                        -9-
           Case 2:18-cv-01097-NJ Filed 11/27/19 Page 9 of 9 Document 29
